UNDER SEAL

FILED

UNITED STATES DISTRICT COURT FOR THE = CHARLOTTE, Ne

 

 

WESTERN DISTRICT OF NORTH CAROLINA FEB 18 2020
CHARLOTTE DIVISION
US DISTRICT COURT
WESTERN DISTRICT OF NC

) DOCKET NO. 4' 90 e/Y3, - @SC

UNITED STATES OF AMERICA )
) BILL OF INDICTMENT
)
)

v. ) Violations:

) 18 U.S.C. § 1591(a)(1), (b)(2), & (c)
) 18 U.S.C. § 2251(a)
) 18 U.S.C. § 2252A(a)(2)(B)

BRYAN LEE RAGON ) 18 U.S.C. § 2422(b)
) 18 U.S.C. § 2423(a)
)

 

UNDER SEAL
THE GRAND JURY CHARGES:

COUNT ONE

(Sex Trafficking of a Minor)

From on or about December 16, 2015, to on or about December 31, 2015, within the
Western District of Wisconsin, and in Mecklenburg County, which is within the Western District
of North Carolina, and elsewhere, the defendant,

_ BRYAN LEE RAGON,
knowingly recruited, enticed, harbored, transported, provided, obtained, maintained, patronized,
and solicited by any means “Child Victim 1,” in and affecting interstate commerce, having had a
reasonable opportunity to observe “Child Victim 1” and knowing and in reckless disregard that
“Child Victim 1” had not attained the age of 18 years old and knowing and in reckless disregard
that “Child Victim 1” would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2), and (c).

1

Case 3:20-cr-00042-RJC-DSC Document 3 Filed 02/18/20 Page 1 of 4

 
COUNT TWO
(Production of Visual Depictions of Minors Engaging in Sexually Explicit Conduct)
From on or about December 28, 2015, to on or about December 31, 2015, within the
District of Minnesota, and in Mecklenburg County, which is within the Western District of North
Carolina, and elsewhere, the defendant,
BRYAN LEE RAGON,
knowingly and intentionally transported a minor, “Child Victim 1,” in and affecting interstate
and foreign commerce, with the intent that “Child Victim 1” engage in sexually explicit conduct
for the purpose of producing a visual depiction of such conduct, using materials that have been
mailed, shipped, or transported in and affecting interstate and foreign commerce by any means,
including by computer.
In violation of Title 18, United States Code, Section 2251 (a).
COUNT THREE
(Transportation of a Minor) _
& Tu/
From on or about December 28, 2015, to on or about December 31, 2015, in-Ramsey~
Geuntyywithin the District of Minnesota, Mecklenburg County, within the Western District of
North Carolina, and elsewhere, the defendant,
BRYAN LEE RAGON,
knowingly transported “Child Victim 1,” an individual who had not attained the age of 18 years,
in interstate commerce, with the intent that such individual engage in prostitution and any sexual
activity for which any person can be charged with a criminal offense, including Crime Against
Nature in violation of North Carolina Gen. Stat. § 14-177; First Degree Sexual Exploitation of a

Minor in violation of North Carolina Gen. Stat. § 14-190.16; Sexual Exploitation of a Child in

2
Case 3:20-cr-00042-RJC-DSC Document 3 Filed 02/18/20 Page 2 of 4

 
violation of Wisconsin Stat. Ann. § 948.05(1); and Trafficking of a Child in violation of Wisconsin

Stat. Ann. § 948.051(1).
In violation of Title 18, United States Code, Section 2423 (a).

COUNT FOUR
(Receipt of Child Pornography)

From on or about December 16, 2015, to on or about December 31, 2015, within the
Western District of Wisconsin, and in Mecklenburg County, which is within the Western District
of North Carolina, and elsewhere, the defendant,

BRYAN LEE RAGON,
knowingly received and attempt to receive, any material containing child pornography, as
defined in Title 18, United States Code, Section 2256(8)(A), that has been mailed, and shipped
and transported using any means and facility of interstate and foreign commerce, and in and

affecting interstate and foreign commerce by any means, including by computer.

In violation of Title 18, United States Code, Sections 2252A(a)(2)(B) and 2252A(b)(1).

Space intentionally left blank.

3
Case 3:20-cr-00042-RJC-DSC Document 3 Filed 02/18/20 Page 3 of 4

 
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 1594 and 2253, 21 U.S.C. § 853, and 28 U.S.C.
§2461(c). The following property is subject to forfeiture in accordance with Section 1594, 2253,
853, and/or 2461:

a. Any visual depiction or book, magazine, periodical, film, videotape, or other matter
which contains any such depiction, which was produced, transported, mailed,
shipped, or received during the violations set forth in this bill of indictment;

b. Any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained, directly or indirectly, as a result of the violations;

c. Any property, real or personal, involved in, used or intended to be used to commit,
facilitate, or promote the violations; and

d. If, as set forth in 21 U.S.C. § 853(p), any property described in (a), (b), or (c) cannot
be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court, has
been substantially diminished in value, or has been commingled with other property
which cannot be divided without difficulty, all other property of the defendant/s to the
extent of the value of the property described in (a), (b), or (c).

The Grand Jury finds probable cause to believe that the following property is subject to
forfeiture on one or more of the grounds stated above:

a. The real property at 2733 Palm Avenue, Charlotte, North Carolina 28205.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

“EMILY. WASSERMAN
ASSISTANT UNITED STATES ATTORNEY

 

 

4
Case 3:20-cr-00042-RJC-DSC Document 3 Filed 02/18/20 Page 4 of 4

 

 
